DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Examiner notes that claim 16 depends from claim 10 which is in improper order. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter Kim – US Doc. No. 20180308912).
Regarding claim 1, Kim discloses a transparent display panel, comprising: a transparent display area comprising a plurality of first pixel units, and each of the first pixel units comprising a plurality of first sub-pixels (Figure 1, elements PX), and each of the first sub-pixels comprising: a first electrode being light-transmitting (Figure 2, element 191); a first light-emitting structural block located on the first electrode (370); and a second electrode located on the first light-emitting structural block (370); and at least one pixel driving circuit configured to drive the plurality of first sub-pixels to emit light, wherein the at least one pixel driving circuit is arranged outside of the transparent display area (Figure 1, element IC), and a separating area is arranged between an area where the at least one pixel driving circuit is arranged and the transparent display area (DA).
Regarding claim 2, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the separating area is provided with at least one pseudo transistor and/or at least one pseudo storage capacitor, the at least one pseudo transistor is not electrically connected with at least one signal line and/or the first sub-pixels, and the at least one pseudo storage capacitor is not electrically connected with the at least one signal line and/or the first sub-pixels (see paragraph 0052).
Regarding claim 3, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the separating area is provided with a multi-layer structure, each of the at least one pixel driving circuit comprises at least one transistor and at least one storage capacitor, each of the at least one transistor comprises a gate insulation layer, each of the at least one storage capacitor comprises a capacitor dielectric layer, and the multi-layer structure comprises the gate insulation layer and the capacitor dielectric layer (see paragraphs 0004 and 0052-0056 – note that the full pixel circuit is formed in the dummy area DA and that a capacitor is part of the picel circuit).
Regarding claim 4, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the separating area is arranged on at least one of left side, right side, upper side and lower side of the transparent display area; or the separating area is arranged around the transparent display area (as shown in Figure 1 – note that element DA is lower side of the transparent display area AA).
Regarding claim 5, Kim discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the separating area has a width greater than 50pm (as shown in Figure 1, element DA – note that, is evident from the Figure, the width of the separating area is far more than 50pm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim – US Doc. No. 20180308912) and Wang et al. (hereinafter Wang – US Doc. No. 20210065625).
Regarding claim 6, Kim discloses a display panel, comprising: a transparent display area comprising a plurality of first pixel units, and each of the first pixel units comprising a plurality of first sub-pixels (Figure 1, element AA), and each of the first sub-pixels comprising: a first electrode being light-transmitting (Figure 2, element 191), a first light-emitting structural block located on the first electrode (270), and a second electrode located on the first light-emitting structural block (370); wherein at least one pixel driving circuit configured to drive the first sub-pixels to emit light is arranged outside of the transparent display area (Figure 1, element IC), and a separating area is arranged between an area where the at least one pixel driving circuit is arranged and the transparent display area (DA).  Kim does not specifically disclose a non-transparent display area.
Wang discloses a display which comprises both a transparent display area (Figure 1A, element A2) and a non-transparent display area (A1).
It would have been obvious to combine the display as disclosed by Kim with display including both transparent and non-transparent display areas as disclosed by Wang, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-19 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694